 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JERRY GEORGE WOOD JR,

 9                           Plaintiff,                  CASE NO. C18-983-MJP-BAT

10       v.                                              ORDER GRANTING MOTION FOR
                                                         EXTENSION OF TIME
11   DAN STITES, et al.,

12                           Defendant.

13            Jerry George Wood, Jr., moves for an extension of time (from May 20, 2019 to May 28,
14   2019) to file his response to defendants’ motion for summary judgment and motion to dismiss.
15   Dkt. 86. Mr. Wood contends defendants’ motion was filed on May 2, 2019, but that he did not
16   receive it at the jail until May 6, 2019. Id. He requests additional time to file a response based
17   upon the “volume of defenses” raised in defendants’ motion, the large amount of discovery he
18   must review, and because he his waiting on some additional evidence that he just became aware
19   of which he believes would support his response to defendants’ motion. Id. Defendants oppose
20   Mr. Wood’s request. Dkt. 87.
21            Keeping in mind Mr. Wood’s status as a pro se prisoner, the Court finds Mr. Wood has
22   made a sufficient showing to warrant a short extension to file his response to defendants’ motion.
23   Accordingly, the motion for an extension of time (Dkt. 86) is GRANTED. No further extensions


     ORDER GRANTING MOTION FOR
     EXTENSION OF TIME - 1
 1   will be granted. Mr. Wood may file his response to defendants’ motion on or before May 28,

 2   2019. The Clerk is directed to re-note defendants’ motion for summary judgment and motion to

 3   dismiss (Dkt. 71) to May 31, 2019.

 4

 5          DATED this 22nd day of May, 2019.

 6

 7                                                         A
                                                       BRIAN A. TSUCHIDA
 8                                                     United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING MOTION FOR
     EXTENSION OF TIME - 2
